*34The President observed to the iury — That there seemed but little room to doubt, from the evidence, but that the defendant’s dogs had killed the plaintiff’s hog; that the principal point in dispute was, whether the defendant knew that his dogs were accustomed to do such mischief; it was necessary that such knowledge should be averred and proven, to support this form of action — but how proven ? The presumption of law is, that every man is acquainted with the habits and disposition of his domestic animals, so that to make out the fact of knowledge, nothing more is necessary than to prove that the dogs were the property of the defendant and domesticated by him. Verdict for the plaintiff.